UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2012 Date of reporting period:	August 31, 2012 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 8/31/12 (Unaudited) COMMON STOCKS (93.4%) (a) Shares Value Aerospace and defense (3.7%) Honeywell International, Inc. 124,500 $7,277,025 L-3 Communications Holdings, Inc. 358,440 25,176,826 Northrop Grumman Corp. (S) 1,354,790 90,621,903 Raytheon Co. (S) 222,100 12,553,092 Auto components (1.6%) Autoliv, Inc. (Sweden) 248,140 14,712,221 Johnson Controls, Inc. 223,200 6,073,272 TRW Automotive Holdings Corp. (NON) 895,980 39,163,286 Automobiles (0.3%) Ford Motor Co. 1,231,540 11,502,584 Beverages (1.3%) Coca-Cola Enterprises, Inc. 1,516,000 44,767,480 Dr. Pepper Snapple Group, Inc. (S) 65,600 2,939,536 Building products (0.3%) Owens Corning, Inc. (NON) 323,200 10,781,952 Capital markets (2.3%) Ameriprise Financial, Inc. 14,200 779,722 Invesco, Ltd. 195,400 4,627,072 State Street Corp. 1,925,880 80,116,608 Chemicals (2.4%) Ashland, Inc. 495,560 36,488,083 Celanese Corp. Ser. A 291,500 11,152,790 LyondellBasell Industries NV Class A (Netherlands) (S) 823,700 40,229,508 Commercial banks (3.1%) Popular, Inc. (Puerto Rico) (NON) 360,580 5,711,587 Wells Fargo & Co. 3,155,940 107,396,638 Communications equipment (2.4%) Cisco Systems, Inc. 4,618,450 88,120,026 Computers and peripherals (0.7%) SanDisk Corp. (NON) 650,090 26,796,710 Consumer finance (2.1%) Capital One Financial Corp. 1,065,300 60,221,409 Discover Financial Services 442,000 17,118,660 Containers and packaging (0.2%) Sealed Air Corp. (S) 549,800 7,845,646 Diversified financial services (3.4%) Bank of America Corp. 197,200 1,575,628 Citigroup, Inc. 861,100 25,583,281 JPMorgan Chase & Co. 2,613,300 97,057,962 Diversified telecommunication services (0.7%) Verizon Communications, Inc. (S) 571,970 24,560,392 Electric utilities (1.3%) Entergy Corp. 222,600 15,154,608 NV Energy, Inc. 1,769,430 31,035,802 PPL Corp. 75,100 2,202,683 Food and staples retail (2.1%) CVS Caremark Corp. 1,348,900 61,442,395 Kroger Co. (The) 361,300 8,049,764 Walgreen Co. (S) 202,200 7,230,672 Food products (0.5%) Bunge, Ltd. (S) 271,600 17,287,340 Health-care equipment and supplies (5.2%) Baxter International, Inc. 1,536,600 90,167,688 Covidien PLC (Ireland) 746,025 41,814,701 St. Jude Medical, Inc. 1,021,000 38,552,960 Stryker Corp. 289,500 15,418,770 Zimmer Holdings, Inc. (S) 110,500 6,826,690 Health-care providers and services (2.2%) Aetna, Inc. 199,810 7,674,702 CIGNA Corp. 1,401,300 64,137,501 UnitedHealth Group, Inc. 197,500 10,724,250 Household durables (0.7%) Jarden Corp. 438,460 21,190,772 Newell Rubbermaid, Inc. 236,400 4,238,652 Household products (2.2%) Energizer Holdings, Inc. (NON) 330,430 22,766,627 Kimberly-Clark Corp. 681,670 56,987,612 Independent power producers and energy traders (1.3%) AES Corp. (The) (NON) 4,374,970 49,830,908 Industrial conglomerates (1.5%) 3M Co. 70,300 6,509,780 General Electric Co. 433,600 8,979,856 Tyco International, Ltd. 737,330 41,570,665 Insurance (8.8%) Aflac, Inc. 349,430 16,136,677 Aon PLC 493,800 25,657,848 Berkshire Hathaway, Inc. Class B (NON) 130,900 11,040,106 Everest Re Group, Ltd. 154,260 15,990,592 Hartford Financial Services Group, Inc. (The) (S) 219,000 3,926,670 MetLife, Inc. (S) 2,344,770 80,027,000 PartnerRe, Ltd. 509,550 37,400,970 Prudential Financial, Inc. 261,460 14,252,185 Validus Holdings, Ltd. (S) 2,165,590 72,568,921 Willis Group Holdings PLC (United Kingdom) 395,000 14,741,400 XL Group PLC 1,442,811 33,357,790 IT Services (0.4%) Western Union Co. (The) 775,000 13,647,750 Leisure equipment and products (1.5%) Hasbro, Inc. (S) 1,481,000 55,552,310 Life sciences tools and services (0.9%) Thermo Fisher Scientific, Inc. 596,400 34,203,540 Machinery (0.7%) Stanley Black & Decker, Inc. 234,200 15,405,676 Timken Co. 272,900 10,959,664 Media (7.1%) Comcast Corp. Special Class A 3,200,250 105,192,218 Interpublic Group of Companies, Inc. (The) 4,290,470 45,650,601 McGraw-Hill Cos., Inc. (The) (S) 508,470 26,033,664 Time Warner, Inc. (S) 2,108,690 87,616,070 Multiline retail (—%) Kohl's Corp. (S) 14,800 772,560 Multi-utilities (0.3%) Ameren Corp. 323,824 10,595,521 Office electronics (0.7%) Xerox Corp. 3,702,360 27,286,393 Oil, gas, and consumable fuels (15.1%) Apache Corp. 165,400 14,183,050 Chevron Corp. 19,600 2,198,336 Ente Nazionale Idrocarburi (ENI) SpA ADR (Italy) (S) 268,500 11,843,535 Exxon Mobil Corp. 909,100 79,364,430 Hess Corp. 854,900 43,198,097 Marathon Oil Corp. 3,965,300 110,314,646 Marathon Petroleum Corp. 2,118,000 109,606,500 Noble Energy, Inc. 121,700 10,697,430 Occidental Petroleum Corp. 91,600 7,786,916 Royal Dutch Shell PLC ADR (United Kingdom) (S) 1,458,210 102,030,954 Total SA (France) 164,744 8,209,247 Valero Energy Corp. 1,908,100 59,647,206 Paper and forest products (0.7%) International Paper Co. (S) 753,110 26,027,482 Personal products (0.4%) Avon Products, Inc. (S) 938,910 14,506,160 Pharmaceuticals (8.1%) Eli Lilly & Co. 1,308,800 58,778,208 GlaxoSmithKline PLC ADR (United Kingdom) (S) 124,200 5,649,858 Johnson & Johnson (S) 1,164,870 78,547,184 Merck & Co., Inc. 1,081,800 46,571,490 Pfizer, Inc. 4,557,810 108,749,347 Professional services (1.2%) Dun & Bradstreet Corp. (The) (S) 560,060 45,336,857 Real estate investment trusts (REITs) (2.1%) American Capital Agency Corp. 234,500 8,169,980 Chimera Investment Corp. 6,307,640 16,021,406 Hatteras Financial Corp. 464,400 13,462,956 MFA Financial, Inc. 4,883,805 39,998,363 Semiconductors and semiconductor equipment (0.3%) Advanced Micro Devices, Inc. (NON) (S) 2,128,200 7,916,904 KLA-Tencor Corp. 73,200 3,755,892 Software (1.3%) CA, Inc. 137,000 3,566,110 Microsoft Corp. 757,000 23,330,740 Oracle Corp. 612,900 19,398,285 Specialty retail (0.1%) Best Buy Co., Inc. (S) 103,800 1,841,412 Staples, Inc. (S) 170,100 1,857,492 Tobacco (0.4%) Philip Morris International, Inc. 156,450 13,970,985 Wireless telecommunication services (1.8%) Vodafone Group PLC ADR (United Kingdom) (S) 2,355,300 68,115,273 Total common stocks (cost $3,056,463,255) CONVERTIBLE PREFERRED STOCKS (4.4%) (a) Shares Value Citigroup, Inc. $7.50 cv. pfd. 814,075 $75,220,530 PPL Corp. $4.375 cv. pfd. 1,090,062 59,877,106 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 3,145,945 26,256,686 Total convertible preferred stocks (cost $172,138,851) CONVERTIBLE BONDS AND NOTES (0.7%) (a) Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $18,271,000 $10,871,245 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 6,471,000 14,017,804 Total convertible bonds and notes (cost $28,237,919) INVESTMENT COMPANIES (0.3%) (a) Shares Value Ares Capital Corp. 637,390 $11,007,725 Total investment Companies (cost $10,196,231) SHORT-TERM INVESTMENTS (10.8%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 357,845,665 $357,845,665 Putnam Money Market Liquidity Fund 0.13% (e) 39,719,766 39,719,766 Total short-term investments (cost $397,565,431) TOTAL INVESTMENTS Total investments (cost $3,664,601,687) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $3,697,076,037. (b) The aggregate identified cost on a tax basis is $3,669,326,669, resulting in gross unrealized appreciation and depreciation of $494,676,360 and $115,771,348, respectively, or net unrealized appreciation of $378,905,012. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $350,615,005. The fund received cash collateral of $357,845,665, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $31,192 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $605,938,713 and $588,278,369, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $421,397,114 $— $— Consumer staples 249,948,571 — — Energy 550,871,100 8,209,247 — Financials 802,941,431 — — Health care 607,816,889 — — Industrials 275,173,296 — — Information technology 213,818,810 — — Materials 121,743,509 — — Telecommunication services 92,675,665 — — Utilities 108,819,522 — — Total common stocks — Convertible bonds and notes — 24,889,049 — Convertible preferred stocks — 161,354,322 — Investment Companies 11,007,725 — — Short-term investments 39,719,766 357,845,665 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 30, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 30, 2012
